DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on September 7, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–5 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a registration section configured to register” in claim(s) 1–4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 1–4: ‘a registration section configured to register’ corresponds to Fig. 1 – element 51. A registration section 51 serving as a function of a processor controlling the print control server 50 registers, in association with each other, the first account and print setting information including designation information of the printer 60 to be used by the first account. Furthermore, the registration section 51 registers, in association with each other, the second account and print setting information including designation information of the printer 60 to be used by the second account, ¶ [0023].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
DOUBLE PATENTING
Legal Background
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1–5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-–5 and 7 of copending U.S. Application No. 17/447,079.
Note that a notice of allowance was mailed on 5/25/2022 on copending U.S. Application No. 17/447,079.
Regarding Claims 1, 5, 8 and 10–13: The following table illustrates the correspondence between the claimed limitation of 1, 5, 8 and 10–13 of the current application and the claimed limitation of 1, 4, 6 and 10–12 of ‘155 Patent. 
17/468,192 (instant app)
17/447,079 (copending Application)
Claim 1:
A print control server that controls printing through a social networking service (SNS), the print control server comprising: 
a registration section configured to register, in association with each other, a first account that is an account of a user of the SNS and print setting information including designation information of a printer to be used for printing, 











wherein the registration section issues a first password when accepting a designation of the first account and a designation of a second account that is an account of a user of the SNS and that is to be a share destination of a print setting, 
notifies the first account of the first password through the SNS, and 
registers, when a password posted on the SNS by the second account coincides with the first password, the print setting information registered in association with the first account also in association with the second account.
Claims 1 and 2:
A print control server that controls printing through a social networking service (SNS), the print control server comprising: 
a registration section configured to register, in association with each other, a first account that is an account of a user of a first SNS and print setting information including designation information of a printer to be used for printing, 
wherein the registration section accepts a designation of the first account and a designation of a second account that is an account of a user of a second SNS and that is to be a share destination of a print setting, and registers the print setting information associated with the first account also in association with the second account.
2. The print control server according to claim 1, 
wherein the registration section issues a first password when accepting the designation of the first account and the designation of the second account, 



notifies the first account of the first password through the first SNS, and registers, when a password posted on the second SNS by the second account coincides with the first password, the print setting information associated with the first account also in association with the second account.
Claim 2:
The print control server according to claim 1, 
wherein after determining whether the password posted on the SNS by the second account coincides with the first password, the registration section invalidates the first password.
Claim 3:
The print control server according to claim 2, 
wherein after determining whether the password posted on the second SNS by the second account coincides with the first password, the registration section invalidates the first password.
Claim 3:

The print control server according to claim 1, 
wherein the registration section sets an expiration period of the first password, and, when the password is posted on the SNS by the second account, in a case in which the expiration period of the first password elapsed, the registration section determines that the password posted on the SNS by the second account does not coincide with the first password
Claim 4:

The print control server according to claim 2, 
wherein the registration section sets an expiration period of the first password, and, when the password is posted on the second SNS by the second account, in a case in which the expiration period of the first password elapsed, the registration section determines that the password posted on the second SNS by the second account does not coincide with the first password.
Claim 4:
The print control server according to claim 1, 
wherein the registration section obtains a password posted by the second account by means of a chat function provided by the SNS.  
Claim 5:
The print control server according to claim 2, 
wherein the registration section obtains a password posted by the second account by means of a chat function provided by the second SNS.
Claim 5:
A print control method for controlling printing through a social networking service (SNS), the print control method comprising: 
a registering step of registering, in association with each other, a first account that is an account of a user of the SNS and print setting information including designation information of a printer to be used for printing, 











wherein the registering step issues a first password when accepting a designation of the first account and a designation of a second account that is an account of a user of the SNS and that is to be a share destination of a print setting, 
notifies the first account of the first password through the SNS, and 
registers, when a password posted on the SNS by the second account coincides with the first password, the print setting information registered in association with the first account also in association with the second account.
Claims 7 and 2:
A print control method for controlling printing through a social networking service (SNS), the print control method comprising: 
a registering step of registering, in association with each other, a first account that is an account of a user of a first SNS and print setting information including designation information of a printer to be used for printing, 
wherein the registering step accepts a designation of the first account and a designation of a second account that is an account of a user of a second SNS and that is to be a share destination of a print setting, and registers the print setting information associated with the first account also in association with the second account.
2. The print control server according to claim 1, 
wherein the registration section issues a first password when accepting the designation of the first account and the designation of the second account, 



notifies the first account of the first password through the first SNS, and registers, when a password posted on the second SNS by the second account coincides with the first password, the print setting information associated with the first account also in association with the second account.


Table 1
The table above shows that independent claims 1 and 5 of this Application is identical to the claims 1 and 2 of the copending U.S. Application No. 17/447,079. And dependent claims 2–4 of this Application is identical to claims 3–5 of the copending U.S. Application No. 17/447,079 .
 ALLOWABLE SUBJECT MATTER
Claims 1–5 would be allowed provided the double patenting rejection is overcome. 
Claims 1 and 5 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1 and 5.  
Claims 1 and 5 recites the following specific features as shown in the excerpt below.
[1] “wherein the registration section issues a first password when accepting a designation of the first account and a designation of a second account that is an account of a user of the SNS and that is to be a share destination of a print setting, 
notifies the first account of the first password through the SNS, and 
registers, when a password posted on the SNS by the second account coincides with the first password, the print setting information registered in association with the first account also in association with the second account.”
 [5] “wherein the registering step issues a first password when accepting a designation of the first account and a designation of a second account that is an account of a user of the SNS and that is to be a share destination of a print setting, 
notifies the first account of the first password through the SNS, and 
registers, when a password posted on the SNS by the second account coincides with the first password, the print setting information registered in association with the first account also in association with the second account.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, She et al. (2018/0032297), Matsuo (2009/0059276) and Nakajima (2021/0089247), fails to either anticipate or render obvious the above limitations. Accordingly, claims 1 and 5 are allowable over the prior art of record. It follows that claims 2–4 are then inherently allowable for depending on an allowable base claim.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
She et al. (2018/0032297)
Describes providing cloud printer accounts for a cloud printer, where the cloud printer is provided with an access key. Clients are connected with each other through the cloud printer accounts. Cloud printer accounts registration information is obtained by a cloud server, where status information of the cloud server is obtained by the cloud printer. A request message is received from the clients by the cloud server. A relevant client is connected with the cloud server to perform printing operation.
Matsuo (2009/0059276)
Describes a computer readable medium i.e. compact disk-ROM, for controlling a printing process e.g. black-and-white printing process and color printing process, using a instruction information management apparatus (claimed) such as server, personal computer and work station. The medium performs the printing process without waiting for a printing apparatus to be operated.
Nakajima (2021/0089247)
Describes an image processing apparatus for performing print job. The authentication process portion receives a login or logout request from a user, and authenticates the user, so the user who uses the image processing apparatus is managed. The data management unit uses the image analysis unit to analyze the print job received from the job process portion, and extracts bibliographic information. The user performs printing by selecting the print job corresponding to the print restriction and changing to the print setting not corresponding to the print restriction. The user easily selects the print data that the user wants to preferentially print and easily changes the print setting when the print data for which the printing is not performed exists in the print data that have been stored, which enables to improve user convenience. The problem in the case where the printing of all the stored print jobs of the logged-in user cannot be performed by a print performance button because of the function restriction or the like is solved.

Table 2
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672